PER CURIAM.
Miller appeals a decree enforcing a mechanic’s lien. The special master’s conclusion that the building was substantially *460completed is contradicted by his finding, for example, that supporting columns were mislocated beyond allowable tolerances. The building was not constructed in reasonable compliance with the contract, through no fault of the owner. Nelson v. Hazel, 89 Idaho 480, 406 P.2d 138 (1965). See Pitts v. Ahlswede, 139 So.2d 159, 160 (Fla.App.1962).
This disposition of the case renders it unnecessary to determine whether costs and fees in the amount of $4,992 may be awarded in an action to enforce a $7,227 lien.
Reversed and remanded with directions to dismiss the complaint without prejudice, with leave to amend.
LILES, C. J., and HOBSON and MANN, JJ., concur.